Examiner’s Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary on 07/17/2022, examiner obtained authorization from applicant’s representative to amend the following claims:
1. 	(Currently Amended) A protection system for a gate on array (GOA) circuit, comprising: 
a detection circuit means, connected to the GOA circuit, and configured to generate a driving signal in response to a low potential signal of the GOA circuit; and
a switching circuit signally-connected to an initial trigger signal, and connected to
the detection circuit means, and the GOA circuit, and is configured to transmit the initial trigger signal to the GOA circuit according to the driving signal;
wherein upon a low voltage level of the low potential signal, the switching circuit is turned on to transmit the initial trigger signal to the GOA circuit, and upon a high voltage level of the low potential signal, the switching circuit is turned off so that the GOA circuit does not receive the initial trigger signal.
2. 	(Currently Amended) The protection system for the GOA circuit as
claimed in claim 1, wherein the detection circuit means comprises a first comparator and an inverter, the low potential signal comprises a first low potential signal; and
an input terminal of the first comparator is signally-connected to the first low
potential signal; an output terminal of the first comparator is connected to an input terminal of the inverter; and an output terminal of the inverter is connected to a control terminal of the switching circuit.
	3. 	(Currently Amended) The protection system for the GOA circuit as
claimed in claim 2, wherein the low potential signal further comprises a second low
potential signal; the detection circuit means further comprises a second comparator; and
an input terminal of the second comparator is signally-connected to the second low potential signal, both an output terminal of the second comparator and the output terminal of the first comparator are connected to the input terminal of the inverter.
11. (Currently Amended) A liquid crystal display (LCD) panel comprising a
protection system of a gate on array (GOA) circuit, the protection system comprising a detection circuit means connected to the GOA circuit, and configured to generate a driving signal in response to a low potential signal of the GOA circuit; and a switching circuit signally-connected to an initial trigger signal, and connected to the detection circuit means and the GOA circuit, the switching circuit configured to transmit the initial trigger signal to the GOA circuit according to the driving signal; wherein upon a low voltage level of the low potential signal, the switching circuit is turned on to conduct the initial trigger signal to the GOA circuit; and upon a high voltage level of the low potential signal, the switching circuit is turned off so that the GOA circuit does not conduct the initial trigger signal, the GOA circuit comprising a plurality of stages of GOA units, except for a last stage of the GOA units, an output scan signal of each stage of the GOA units serves as a cascade signal of a next stage of the GOA units; except for a first stage of the GOA units, the output scan signal of each stage of the GOA units serves as a pull-down signal of a previous stage of the GOA units, and the pull-down signal is used to correct a waveform of the scan signal at the previous stage of the GOA units.
12. (Currently Amended) The LCD panel as claimed in claim 11, wherein the detection circuit means comprises a first comparator and an inverter; the low potential signal comprises a first low potential signal; and
	an input terminal of the first comparator is signally-connected to the first low
potential signal; an output terminal of the first comparator is connected to an input terminal of the inverter; and an output terminal of the inverter is connected to a control terminal of the switching circuit.
13. (Currently Amended) The LCD panel as claimed in claim 12, wherein the low potential signal further comprises a second low potential signal; the detection circuit means further comprises a second comparator; and
an input terminal of the second comparator is signally-connected to the second low potential signal; both an output terminal of the second comparator and the output terminal of the first comparator are connected to the input terminal of the inverter.
Allowed Claim
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “a detection circuit means, which is being interpreted as two comparators and an inverter; and the equivalents(See applicant’s FIG. 4, reference numbers 31, 32 and 33; para [0040])”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151142 A1 to Tian and China Patent Pub. No. CN105448260B to Li, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 1, Tian discloses a protection system for a gate on array (GOA) circuit (Figs. 1-2; ¶¶0019, 0023-0024), comprising: 
a detection circuit(202)(Fig. 2; ¶0024), connected to the GOA circuit(203)(Figs. 1-2; ¶0019, 0023-0024), and configured to generate a driving signal(ST, LC1/LC2, HC1-8)(¶0019) in response to a low potential signal(lower than Iscp(S402 in Fig. 4), e.g. 30 milliampers)(¶0032) of the GOA circuit (Figs. 2-5; ¶¶0003, 0021, 0027-0029, 0037); and
a controller(201)(Fig. 2; ¶0021) signally-connected to an initial trigger signal(STV)(Fig. 2; ¶0025), and connected to the detection circuit(202)(Fig. 2; ¶0024), and the GOA circuit(203)(Fig. 2; ¶0021), and is configured to transmit the initial trigger signal(STV)(¶0025) to the GOA circuit(203)(Fig. 2; ¶0021) according to the driving signal(ST, LC1/LC2, HC1-8)(¶0019);
wherein upon a low voltage level of the low potential signal(lower than Iscp)(¶0032), the controller(201)(¶0025) to transmit the initial trigger signal(STV)(¶0025) to the GOA circuit(203)(Fig. 2; ¶0021), and upon a high voltage level of the low potential signal(higher than Iscp)(¶0032), the controller(201)(¶0025) is turned off so that the GOA circuit(203)(Fig. 2; ¶0021) does not receive the initial trigger signal(STV)(S404 in Fig. 4)(see Figs. 2-5: S404; ¶¶0022-0023, 0027-0024, 0037).
Tian does not expressly disclose a detection circuit means, which is being interpreted as two comparators and an inverter; and the equivalents(See applicant’s FIG. 4, reference numbers 31, 32 and 33; para [0040]); wherein upon a low voltage level of the low potential signal, the switching circuit is turned on to transmit the initial trigger signal to the GOA circuit, and upon a high voltage level of the low potential signal, the switching circuit is turned off so that the GOA circuit does not receive the initial trigger signal.
Li discloses a controller(101, 106-107) having a switching circuit(107(NOR gates, 101)(Fig. 1; ¶¶0037, 0042), wherein upon a low voltage level of the low potential signal(low than VREF) for predetermine time period, the is turned on the switching circuit(101 or 107) to transmit the initial trigger signal to the GOA circuit(102), and upon a high voltage level of the low potential signal(Higher than VREF), the controller(101, 106-107) is turned off so that the GOA circuit does not receive the initial trigger signal(Fig. 1; ¶¶0031-0033, 0037, 0042).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tian with the teaching of Li to identify the circuit for transmitting an initial trigger signal.  Tian and Li do not teach the above underlined claim limitations.

Independent claim 11 identifies the distinct features: “a detection circuit means, which is being interpreted as two comparators and an inverter; and the equivalents(See applicant’s FIG. 4, reference numbers 31, 32 and 33; para [0040]);”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151142 A1 to Tian and China Patent Pub. No. CN105448260B to Li and U.S. Patent Pub. No. 2018/0211629 A1 to Zeng, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 11, Tian discloses a liquid crystal display (LCD) panel(¶0002; claim 1) comprising a protection system of a gate on array (GOA) circuit (Figs. 1-2; ¶¶0019, 0023-0024), the protection system (Figs. 1-2; ¶¶0019, 0023-0024) comprising a detection circuit(202)(Fig. 2; ¶0024) connected to the GOA circuit (203)(Figs. 1-2; ¶0019, 0023-0024), and configured to generate a driving signal(ST, LC1/LC2, HC1-8)(¶0019) in response to a low potential signal(lower than Iscp(S402 in Fig. 4), e.g. 30 milliampers)(¶0032) of the GOA circuit (Figs. 2-5; ¶¶0003, 0021, 0027-0029, 0037); and a controller(201)(Fig. 2; ¶0021) signally-connected to an initial trigger signal(STV)(Fig. 2; ¶0025), and connected to the detection circuit(202)(Fig. 2; ¶0024) and the GOA circuit(203)(Fig. 2; ¶0021), configured to transmit the initial trigger signal(STV)(¶0025) to the GOA circuit(203)(Fig. 2; ¶0021) according to the driving signal(ST, LC1/LC2, HC1-8)(¶0019); wherein upon a low voltage level of the low potential signal(lower than Iscp)(¶0032), the controller(201)(¶0025) to conduct the initial trigger signal(STV)(¶0025) to the GOA circuit(203)(Fig. 2; ¶0021); and upon a high voltage level of the low potential signal(higher than Iscp)(¶0032), the the controller(201)(¶0025) is turned off so that the GOA circuit(203)(Fig. 2; ¶0021) does not conduct the initial trigger signal (STV)(S404 in Fig. 4)(see Figs. 2-5: S404; ¶¶0022-0023, 0027-0024, 0037), the GOA circuit comprising a plurality of stages of GOA units, except for a last stage of the GOA units, an output scan signal of each stage of the GOA units serves as a cascade signal of a next stage of the GOA units; except for a first stage of the GOA units, the output scan signal of each stage of the GOA units serves as a pull-down signal of a previous stage of the GOA units, and the pull-down signal is used to correct a waveform of the scan signal at the previous stage of the GOA units.
Tian does not expressly disclose a detection circuit means, which is being interpreted as two comparators and an inverter; and the equivalents(See applicant’s FIG. 4, reference numbers 31, 32 and 33; para [0040]); and a switching circuit; wherein upon a low voltage level of the low potential signal, the switching circuit is turned on to conduct the initial trigger signal to the GOA circuit; and upon a high voltage level of the low potential signal, the switching circuit is turned off so that the GOA circuit does not conduct the initial trigger signal, the GOA circuit comprising a plurality of stages of GOA units, except for a last stage of the GOA units, an output scan signal of each stage of the GOA units serves as a cascade signal of a next stage of the GOA units; except for a first stage of the GOA units, the output scan signal of each stage of the GOA units serves as a pull-down signal of a previous stage of the GOA units, and the pull-down signal is used to correct a waveform of the scan signal at the previous stage of the GOA units.
Li discloses a controller(101, 106-107) having a switching circuit(107(NOR gates, 101)(Fig. 1; ¶¶0037, 0042), wherein upon a low voltage level of the low potential signal(low than VREF) for predetermine time period, the is turned on the switching circuit(101 or 107) to conduct the initial trigger signal to the GOA circuit(102), and upon a high voltage level of the low potential signal(Higher than VREF), the controller(101, 106-107) is turned off so that the GOA circuit does not conduct the initial trigger signal(Fig. 1; ¶¶0031-0033, 0037, 0042).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tian with the teaching of Li to identify the circuit for transmitting an initial trigger signal.  Tian and Li do not teach the above underlined claim limitations.
Zeng discloses the GOA circuit (Figs. 5-6; ¶0061) comprising a plurality of stages of GOA units (Figs. 5-6; ¶0062), except for the last stage of the GOA units (Figs. 5-6; ¶0062 – inherently there is a last stage of the multiple stages on each side of the display panel), an output scan signal of each stage of the GOA units serves as a cascade signal of the next stage of the GOA units (Figs. 5-6; ¶¶0062, 0064, especially – “a gate signal transmitted from a previous-stage GOA drive unit”); except for the first stage of the GOA units, the output scan signal of each stage of the GOA units (Figs. 5-6; ¶¶0062, 0064, especially – “a gate signal transmitted from a previous-stage GOA drive unit”) and a pull-down signal of a previous stage of the GOA units of the stage of the GOA unit (¶0065, especially – “The key pull-down part 500 is configured to pull down the gate signal to a low electric potential, i.e., to turn off the gate signal”; and ¶0081, especially – “The switching element T72 cooperates with the pull-down holding part to pull down a gate output signal of the previous-stage GOA drive unit”), and the pull-down signal is used to correct a waveform of the scan signal at the previous stage of the GOA units (Fig. 7: G(N-1); ¶¶0065, especially – “The key pull-down part 500 is configured to pull down the gate signal to a low electric potential, i.e., to turn off the gate signal”; 0081, especially – “The switching element T72 cooperates with the pull-down holding part to pull down a gate output signal of the previous-stage GOA drive unit”; and 0082).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Tian and Li with Zeng to provide a liquid crystal display (LCD) panel comprising a protection system of a gate on array (GOA) circuit that allows for a narrow-bezel display (¶0084).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692